   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 1 of 10



__________________________________________________________________
                                              SO ORDERED,



                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: September 13, 2019

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

       EBONY NICOLE STEWART,                                            CASE NO. 19-002936-NPO

               DEBTOR.                                                              CHAPTER 13

EBONY NICOLE STEWART                                                                 PLAINTIFF

VS.                                                             ADV. PROC. NO. 19-00033-NPO

ARCHIE’S AUTO SALES, INC. AND HESDOFFER ARCHIE                                    DEFENDANTS

                         ORDER GRANTING TURNOVER OF
                    VEHICLE AND EXTENDING AUTOMATIC STAY

       This matter came before the Court for hearing on September 9, 2019 (the “Hearing”) on

the Complaint for Turnover of Property, Contempt and For Violations of the Automatic Stay (the

“Complaint”) (Adv. Dkt. No. 1) 1 filed by Ebony Nicole Stewart (the “Debtor”) in the Adversary;

the Response and Answer to Complaint for Turnover of Property, Contempt and For Violation of

the Automatic Stay (the “Response”) (Adv. Dkt. 5) filed by Archie’s Auto Sales, Inc. (“AAS”)


       1
         Citations to the record are as follows: (1) citations to docket entries in the above-styled
adversary proceeding (the “Adversary”) are cited as “(Adv. Dkt. ____)”; and (2) citations to docket
entries in the above-styled bankruptcy case (the “Current Bankruptcy Case”), are cited as
“(Bankr. Dkt. ____)”.


                                           Page 1 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 2 of 10




and Hesdoffer Archie (“Archie”) and (together, the “Defendants”) 2 in the Adversary; the Motion

the Extend Automatic Stay (the “Stay Motion”) (Bankr. Dkt. 6) filed by the Debtor in the Current

Bankruptcy Case; and the Objection to Motion to Extend Automatic Stay (the “Objection”)

(Bankr. Dkt. 16) filed by AAS in the Current Bankruptcy Case. At the Hearing, Henry Tobias

Coleman (“Coleman”) represented the Debtor, and James C Martin (“Martin”) represented the

Defendants. 3 The Debtor testified on her behalf at the Hearing and called Archie as an adverse

witness. Archie testified in his and in AAS’ defense. The Debtor introduced six (6) exhibits, and

the Defendants introduced one (1) exhibit. 4 The Court, after considering the pleadings, the

evidence, the testimony presented at the Hearing, and the arguments of counsel, finds as follows 5:

                                             Jurisdiction

        The Court has jurisdiction over the parties to and the subject matter of this case pursuant

to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E) and (G).

Notice of the Hearing was proper under the circumstances.

                                                Facts

        1.      On March 3, 2018, the Debtor entered into a Motor Vehicle Contract (the

“Contract”) for the purchase of a 2009 Chevrolet Cobalt (the “Vehicle”) in the amount of



        2
         For ease of reference, the Court refers to both Defendants although the Court recognizes
that Archie disputes his individual liability, an issue that is unnecessary to resolve at this juncture.
        3
         The Court notes that the docket lists Archie as acting without the assistance of counsel
(pro se). Because Martin requests relief in the Response on behalf of Archie and AAS, the Court
treats Martin as representing Archie in his individual and corporate capacity.
        4
         The exhibits introduced into evidence at the Hearing by the Debtor are cited as “(Ex. P-___)”,
and the one exhibit introduced into evidence by the Defendant is cited as “(Ex. D-2)”.

        The following constitutes the findings of fact and conclusions of law of the Court pursuant
        5

to Federal Rule of Bankruptcy Procedure 7052.


                                             Page 2 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 3 of 10




$4,995.00 from the Defendants (Ex. P-6). The Contract provided that the Debtor was to pay

seventeen (17) monthly installments of $300.00, beginning April 2, 2018 and the last installment

of $104.16 due on September 2, 2019. (Id.)

       2.      On March 28, 2019, the Debtor commenced a chapter 13 bankruptcy case (the

“Prior Bankruptcy Case”) (No. 19-00758-NPO, Dkt. 1).

       3.      During the Prior Bankruptcy Case, the Debtor failed to attend four 11 U.S.C. § 341

meetings of creditors. The Debtor testified at the Hearing that she presented herself for the first

11 U.S.C. § 341 meeting scheduled to occur on April 2, 2019 (the “First § 341 Meeting”) but was

unable to proceed with the First § 341 Meeting because she did not have “proof of ID or SS#.”

(No. 19-00758-NPO, Dkt. 24).        On April 12, 2019, the Court entered an Agreed Order

Rescheduling § 341 Meeting of Creditors, Extending Deadline for Objecting to Confirmation and

Resetting Confirmation Hearing (No. 19-00758-NPO, Dkt. 27), rescheduling the First § 341

Meeting to May 21, 2019 (the “Second § 341 Meeting”).

       4.      The Debtor and Debtor’s counsel appeared at the Second § 341 Meeting. (No. 19-

00758-NPO, Dkt. 39). The Debtor testified that sometime after the First § 341 Meeting and before

the Second § 341 Meeting, she applied to renew her Georgia driver’s license, but did not receive

it in time for the Second § 341 Meeting. The Debtor stated that she again presented herself, but

was unable to proceed with the Second § 341 Meeting because she did not bring a current driver’s

license. (Id.). On May 23, 2019, the Court entered an Agreed Order Rescheduling § 341 Meeting

of Creditors, Extending Deadline for Objecting to Confirmation and Resetting Confirmation

Hearing (Id., Dkt. 40), rescheduling the Second § 341 Meeting to July 2, 2019 (the “Third § 341

Meeting”).




                                           Page 3 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 4 of 10




       5.      The Debtor testified that on July 1, 2019, she received an email from a case

administrator at her attorney’s office, informing her that she did not need to attend the Third § 341

Meeting because it was being reset “so [she] [would] have [her] license for the next meeting.” (Ex.

P-2). In fact, the Third § 341 Meeting had not been reset, and while the Debtor’s counsel did

appear, the Debtor failed to appear at the Third § 341 Meeting. (Id., Dkt. 48). The proceeding

memo from the Third § 341 Meeting (Id., Dkt. 48) was amended, and an agreement was reached

to reset the Third § 341 Meeting. (Id., Dkt. 49). On July 5, 2019, the Court entered an Agreed

Order Rescheduling § 341 Meeting of Creditors, Extending Deadline for Objecting to

Confirmation and Resetting Confirmation Hearing (the “Third Agreed Order”) (No. 19-00758-

NPO, Dkt. 52), rescheduling the § 341 meeting to August 6, 2019 (the “Fourth § 341 Meeting”).

The Third Agreed Order stated that should the Debtor fail to attend the Fourth § 341 Meeting,

“then [the Prior Bankruptcy Case] shall be dismissed without further notice or hearing.” (Id.).

       6.      The Debtor testified that she received her Georgia driver’s license on July 20, 2019.

       7.      The Debtor failed to attend the Fourth § 341 Meeting (No. 19-00758-NPO, Dkt.

58), and on August 9, 2019, the Court entered a Final Order of Dismissal (Id., Dkt. 59), dismissing

the Prior Bankruptcy Case pursuant to the Third Agreed Order. The Debtor testified at the Hearing

that she missed the Fourth § 341 Meeting because her manager told her that she would be fired if

she left work that day. The Debtor testified that although she initially sought and received

permission from her employer to attend the Fourth § 341 Meeting, the gas station where she

worked was busy and short-staffed on August 6, 2019.

       8.      At some point, the Debtor defaulted on her payments under the Contract, and the

Vehicle was repossessed on or about August 10, 2019 (the “Repossession Date”). At that time,

Archie and/or AAS took possession of other personal property the Debtor had inside the Vehicle,



                                           Page 4 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 5 of 10




including her current Georgia driver’s license. After the Repossession Date, the Debtor requested

the retrieval of her personal property within the Vehicle. The Defendants refused her request and

demanded she pay a $70.00 fee for the return of the property.

         9.        On August 15, 2019, the Debtor commenced the Current Bankruptcy Case (Bankr.

Dkt. 1). That same day, the Debtor provided the Defendants with a letter notifying the Defendants

of the Bankruptcy Case and requesting turnover (the “Letter”) (Dkt. 1-1). Additionally, the Debtor

provided the Defendants with a copy of her insurance policy for the Vehicle (Ex. P-4).

         10.       The Debtor testified that after she notified the Defendants of the Bankruptcy Case,

the Defendants refused to return the Vehicle, and demanded that she pay a $250.00 repossession

fee for the Vehicle’s return and update AAS’s mailing address on her vehicle insurance policy.

         11.       On August 16, 2019, the Debtor filed the Stay Motion, requesting that the automatic

stay of 11 U.S.C. §362(a) 6 be extended as to all creditors during the pendency of the Current

Bankruptcy Case. That same day, the Debtor provided the Defendants with a copy of her corrected

insurance policy for the Vehicle. (Ex. P-5). The Debtor testified that afterwards, the Defendants

refused to return the Vehicle to her.

         12.       On August 22, 2019, the Debtor filed the Complaint. According to the Complaint,

the Defendants have refused to return the Vehicle to the Debtor despite the fact the automatic stay

under § 362 is in effect. As a result, the Debtor requests that this Court require the Defendants to

turnover the Vehicle to the Debtor. Additionally, the Debtor seeks damages and attorneys’ fees

against the Defendants for violating the automatic stay. 7


         6
             Hereinafter, all code sections refer to Title 11 of the United States Code unless otherwise
noted.

         This Court treats the Debtors’ request for turnover of the Vehicle as a request for
         7

preliminary injunctive relief pursuant to Federal Rule of Bankruptcy Procedure 7065. The request
for damages and attorneys’ fees will be heard at a later date.

                                               Page 5 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 6 of 10




        13.     On September 4, 2019, AAS filed its Objection, asserting that pursuant to

§ 109(g)(1), the Debtor was ineligible to file the Current Bankruptcy Case and is not entitled to an

extension of the automatic stay.

        14.     On September 5, 2019, the Defendants filed their Response, denying liability and

asserting that the automatic stay is not in effect due to the Debtor’s ineligibility as a debtor pursuant

to § 109(g)(1). 8 The Defendants admitted to possession of the Vehicle.

        15.     At the Hearing, counsel for the Defendants conceded that the Debtor is entitled to

turnover if the Court finds that she was eligible to file the Current Bankruptcy Case. 9

        16.     The Debtor testified at the Hearing that her counsel retrieved her personal property

from the Vehicle on the morning of the Hearing and she believed she would have her current

Georgia driver’s license by the end of that day.

                                              Discussion

        A.      Turnover

        “Under 11 U.S.C. § 541(a)(1), a bankruptcy estate is comprised of all the debtor’s legal or

equitable interests in property as of the commencement of the case.”              Hargest v. Horizon

Automotive Grp., LLC (In re Hargest), No. 12-03024, 2012 WL 5198344, at *5 (Bankr. S.D. Tex.

Oct. 19, 2012) (citation omitted). Even though the Vehicle was repossessed prior to the filing of

the Petition, it is still property of the Debtor’s bankruptcy estate pursuant to § 541. Id. (citation



        8
          In the Response, the Defendants argued that the Adversary should be dismissed for failure
to state a claim and, in the alternative, Archie should be dismissed from the Adversary. The Court
will consider the Motions within the Response apart from the Hearing on a later date.
        9
           With this concession, counsel for the Defendants expressed that the Debtor may be
prevented from seeking turnover of the Vehicle based on her possession of a Georgia driver’s
license as opposed to a Mississippi one. The Court finds that the extent to which the Georgia
driver’s license allows the Debtor to operate the Vehicle in this state under Mississippi law has no
bearing on whether the Debtor is entitled to its possession as property of the bankruptcy estate.

                                             Page 6 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 7 of 10




omitted); see also Burrell v. Auto-Pak USA, d/b/a Car Nations USA (In re Burrell), No. 10-03386,

2012 WL 3727130, at *5 (Bankr. S.D. Tex. Aug. 27, 2012) (holding that “§ 542(a) grants to the

estate a possessory interest in certain property of the debtor that was not held by the debtor at the

commencement of the reorganization proceedings”). Because the Debtor has an interest in the

Vehicle, the Defendants “ha[ve] a duty to turnover the property to the bankruptcy estate, regardless

of whether the repossession was lawful.” Hargest, 2012 WL 5198344, at *5. Here, the Defendants

argue that the Debtor does not have an interest in the Vehicle because § 109(g)(1) disqualified the

Debtor from filing the Current Bankruptcy Case.

       Section 109(g)(1) bars a debtor from filing a successive chapter 13 bankruptcy petition if

the debtor was previously in a bankruptcy case at any time in the preceding 180 days and “the case

was dismissed by the court for willful failure of the debtor to abide by orders of the court, or to

appear before the court in proper prosecution of the case.” 11 U.S.C. § 109(g)(1). The Debtor

filed the Current Bankruptcy Case within 180 days of the dismissal of the Prior Bankruptcy Case.

Hence, the Court proceeds to determine whether the dismissal of the Prior Bankruptcy Case

resulted from the type of willful conduct contemplated by § 109(g)(1).

       Mississippi bankruptcy courts have construed a debtor’s act to be “willful” when it is

deliberate or intentional. See Yelverton v. Britt (In re Britt), 143 B.R. 419, 421 (Bankr. S.D. Miss.

1992) (defining “willful” under section 523(a)(6)). Further, ‘“willful’ conduct is conduct that is

volitional and deliberate and over which the debtor exercises meaningful control, as opposed to

unintentional or accidental conduct.” Id. (quoting Newsome v. Culp (In re Culp), 140 B.R. 1005,

1014 (Bankr. N.D. Okla. 1992)). Thus, a debtor’s act is not willful if it amounted to recklessness

or negligence. Id.




                                           Page 7 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 8 of 10




       The Prior Bankruptcy Case was dismissed pursuant to the Third Agreed Order, which

provided for dismissal should the Debtor fail to attend the Fourth § 341 Meeting. Although a

debtor’s repeated failure to appear at § 341 meetings can support an inference of willful conduct,

the Court finds that the Debtor’s failure was not willful given her credible explanation. The Debtor

testified that two weeks before the Fourth § 341 Meeting, she received permission from her

manager to attend the meeting. 10 The Debtor further testified that on the day of the Fourth § 341

Meeting, the gas station where she worked was “short-handed” and very busy. 11 According to the

Debtor, her manager told her, “If you leave, you won’t have a job.” 12 The Debtor’s choice to stay

at her workplace, made under the threat of losing her job, was not one that the Debtor had

meaningful control over. The Debtor, therefore, did not deliberately or intentionally fail to attend

the Fourth § 341 Meeting. Based on the Court’s assessment of the Debtor’s demeanor and candor,

the Court finds the Debtor’s testimony truthful; she would have attended the Fourth § 341 Meeting

but for her manager’s threat. The Debtor’s intent to attend the Fourth § 341 Meeting is evidenced

by her request for time off two weeks before the date and the distress she endured in being forced

to choose between her job or the Prior Bankruptcy Case. Additionally, the Court finds that the

Debtor’s explanations concerning her failure to attend the first three § 341 meetings establish that

her failure to attend on those occasions was not willful.

       In light of these facts, the Court finds that the Debtor’s failure to attend the § 341 meetings

scheduled in the Prior Bankruptcy Case was not willful and therefore § 109(g)(1) did not bar the

Debtor from commencing the Current Bankruptcy Case. The Court therefore finds that: (a) the


       10
           Test. of Debtor at 2:13:52 - 2:14:19. Because the Hearing was not transcribed, references
to the argument and testimony are cited by the timestamp of the audio recording.
       11
            Id.
       12
            Id.

                                           Page 8 of 10
   19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 9 of 10




Debtors retain an interest in the Vehicle; (b) the Vehicle is property of the Debtor’s bankruptcy

estate; and (c) the Debtor is entitled to turnover of the Vehicle.

       B.      Stay Motion Granted

       Generally, § 362 provides for a stay that automatically takes effect upon the filing of a

bankruptcy petition. 3 COLLIER ON BANKRUPTCY ¶ 362.01 (16th ed. 2019). “Section 362 provides

for a broad stay of litigation, lien enforcement and other actions, judicial or otherwise, that are

attempts to enforce or collect prepetition claims.” Id. Section 362(c)(3) limits the duration of the

automatic stay to thirty (30) days in a case filed by a debtor who has had a prior case dismissed

within the one (1) year preceding the filing of the second case. 11 U.S.C. § 362(c)(3). Section

362(c)(3)(B) provides that upon a motion, and after notice and a hearing completed within the 30-

day period, the Court may extend the automatic stay if the debtor demonstrates the filing of the

later case was in good faith. 11 U.S.C. § 362(c)(3)(B).

       A presumption of bad faith exists if “there has not been a substantial change in the financial

or personal affairs of the debtor since the dismissal of the next most previous case . . . or for any

other reason to conclude that the later case will not be concluded . . . if a case under Chapter . . .

13, with a confirmed plan that will be fully performed.” 11 U.S.C. § 362(c)(3)(C)(i)(III)(bb). The

presumption of bad faith does not arise under the facts of the Current Bankruptcy Case because

there has been a substantial change in the Debtor’s personal affairs since the Prior Bankruptcy

Case, and the Court has no reason to find that the Current Bankruptcy Case will not be concluded.

The Debtor testified that her job location and manager have changed since the Prior Bankruptcy

Case and she does not foresee missing a § 341 meeting in the Current Bankruptcy Case due to the

increased flexibility in her job and the less-demanding nature of her work. Additionally, the

Debtor testified that she is prepared to attend a § 341 meeting with her Social Security Card and



                                            Page 9 of 10
  19-00033-NPO Dkt 8 Filed 09/13/19 Entered 09/13/19 15:08:06 Page 10 of 10




current driver’s license. 13 Accordingly, the presumption of bad faith does not arise. The Court

finds that the Debtor has satisfied the good faith requirement of § 362(c)(3)(B).

       Having considered the matter, the Court is of the opinion that a continuation of the

automatic stay beyond the thirty (30)-day period as provided under § 362(e) will not hinder,

burden, delay, or be inconsistent with this proceeding. The Court, therefore, grants the Stay

Motion.

                                            Conclusion

       For the foregoing reasons, the Court finds that: (a) the Debtor retains an interest in the

Vehicle; (b) the Vehicle is property of the Debtor’s bankruptcy estate; and (c) the Debtor is entitled

to turnover of the Vehicle. Additionally, the Court finds that a continuation of the automatic stay

as to all creditorsbeyond the thirty (30)-day period as provided under § 362(e) will not hinder,

burden, delay, or be inconsistent with this proceeding.

       IT IS, THEREFORE, ORDERED that the Debtor’s Complaint is granted in part.

       IT IS FURTHER ORDERED that a preliminary injunction hereby is entered, ordering the

Defendants to turnover the Vehicle to the Debtor, pending a hearing on a permanent injunction,

sanctions, damages, and/or attorney’s fees in this Adversary to be held at a later date.

       IT IS FURTHER ORDERED that the automatic stay is hereby extended as to all creditors

for the duration of the Current Bankruptcy Case.

                                      ##END OF ORDER##




       13
         Debtor testified that she believed she would receive her Georgia driver’s license from
her counsel by the end of that day. She further testified that she is committed to applying for a
Mississippi driver’s license now that she knows it is required.

                                           Page 10 of 10
